Citation Nr: 1816545	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 percent for a slap tear of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; as well as decisions of the RO made in January 2012 and April 2014.  

The Veteran previously appealed from denials of service connection for arthritis and diabetes, but withdrew his appeal in a written statement received on September 4, 2014 prior to the Veteran's claims file being submitted to the Board on September 8, 2014.  As such, the Board shall not address these issues any further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to an increased disability rating for hypertension and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an unappealled September 1986 rating decision.

2.  Evidence received since the September 1986 rating decision is not new and material to the issue of service connection for bilateral hearing loss.

3.  The Veteran's pes planus preexisted his service, and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service connection for a bilateral hearing loss is final.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2017).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for bilateral hearing l have not been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled for a personal hearing before the Board, but the Veteran failed to appear; and his request for a hearing is deemed withdrawn.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence: Hearing Loss

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  As explained below, new and material evidence sufficient to reopen the claim has not been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for bilateral hearing loss in September 1986.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in May 2008, the RO determined new and material evidence had not been submitted to reopen the Veteran's claim.  The Veteran appealed.

During the pendency of the appeal, the Veteran was issued a statement of the case which indicated that the Veteran's claim for bilateral hearing loss had been reopened.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  

In the September 1986 rating decision, the RO denied the Veteran's claim, because the Veteran's treatment records indicated that the Veteran's hearing loss preexisted service and was not aggravated by service.

Since the September 1986 rating decision, additional treatment records, VA examinations, and reports of lay symptomology have been associated with the claims file, but unfortunately this additional evidence is not new or material for the purposes of reopening the Veteran's claim as they do not raise a reasonable possibility of substantiating the claim.  

The Veteran's claim was originally denied, because the Veteran's preexisting hearing loss did not increase in severity during the Veteran's period of service.  None of the evidence submitted into the record changes this fact.  Rather, the additional evidence of record simply confirms that the Veteran continued to manifest bilateral hearing loss, and that this hearing loss had increased in severity since September 1986.  Additionally, while an August 2011 VA examination and January 2012 addendum to that examination indicate that the Veteran's bilateral hearing loss was not aggravated by his period of service, this does not constitute new and material evidence as it is duplicative of evidence previously of record.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since September 1986 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service Connection: Pes Planus

At issue is whether the Veteran is entitled to service connection for pes planus.  The weight of the evidence indicates that the Veteran is not entitled to service connection for pes planus.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. §§ 3.303, 3.306.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like arthritis, that become manifest to a compensable degree within one year of separation of service or when there is continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran underwent a VA examination upon entrance into service in which the Veteran was diagnosed with pes planus.  Therefore, this condition is considered to have preexisted service; 38 C.F.R. § 3.304(b)(2); and, in order to meet the criteria for service connection, the Veteran must have demonstrated that his pes planus was aggravated during his period of service; and that this was not due to the natural progression.  38 C.F.R. § 3.306.  The Veteran's service treatment records are silent for subsequent reports of or treatment for pes planus.  The Veteran underwent another examination upon separation of service.  The Veteran's feet were evaluated as normal, and the examiner did not otherwise indicate that the Veteran's pes planus had increased in severity since the Veteran entered service.  In a survey of medical history provided contemporaneously with the separation examination, the Veteran did not claim that his pes planus had become worse during a period of service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for pes planus, because the evidence does not establish that the Veteran's pes planus increased in severity beyond the natural progression of the condition during his period of service.  The Veteran's treatment records are silent for reports or treatment of pes planus.  An examination upon separation of service did not suggest that the Veteran's pes planus had increased in severity, and the Veteran did not claim his pes planus had increased in severity during a contemporaneous survey of his medical history.  Finally, no medical opinions of record suggest that the Veteran's pes planus increased in severity during the Veteran's period of service.  Therefore the evidence of record does not establish that the Veteran's pes planus was aggravated by a period of service.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's preexisting pes planus was aggravated beyond its natural progression during a period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations, 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, and entitlement to service connection for pes planus must be denied.


ORDER

New and material evidence having not been received; the Veteran's claim for service connection for bilateral hearing loss is not reopened.

Service connection for pes planus is denied.


REMAND

The Veteran contends that he is entitled to increased disability ratings for his service-connected hypertension and left shoulder condition.  In a February 2018 appellate brief, the Veteran's representative alleged, on the Veteran's behalf, that the Veteran's condition had increased in severity since his last evaluations.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's hypertension and left shoulder conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to evaluate the current severity of his service-connected slap tear of the left shoulder.

2.  Arrange to provide the Veteran with a VA examination in order to evaluate the current severity of his service-connected hypertension.

3.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


